EXHIBIT INDEPENDENT REGISTERED ACCOUNTING FIRM CONSENT We consent to the use in this Registration Statement of Semper Flowers, Inc. on Form S-1 of our report dated January 25, 2008, relating to the financial statements of Semper Flowers, Inc. as of December 31, 2007 and the related statements of operations, stockholders’ deficit and cash flows from October 9, 2007 (Inception) to December 31, 2007 and our report dated January 28, 2008, relating to the financial statements of The Absolute Florist, Inc. as of June 30, 2007 and the related statements of operations, stockholders’ deficit and cash for the years ended June 30, 2007 and June 30, 2006, which are part of this Registration Statement. We also consent to the reference to us under the heading “Experts” in such Prospectus. /s/ Sherb & Co., LLP Certified
